Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 1 of 23




        PX5
  Declaration and
  Exhibits A and B
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 2 of 23
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 3 of 23
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 4 of 23
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 5 of 23
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 6 of 23
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 7 of 23




                Exhibit A
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 8 of 23
Case 1:19-cv-09439-PKC Document 247-7 Filed 07/01/20 Page 9 of 23
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page10
                                                          2 of
                                                             of15
                                                                23




                 Exhibit B
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page11
                                                          3 of
                                                             of15
                                                                23
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page12
                                                          4 of
                                                             of15
                                                                23
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page13
                                                          5 of
                                                             of15
                                                                23
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page14
                                                          6 of
                                                             of15
                                                                23
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page15
                                                          7 of
                                                             of15
                                                                23
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page16
                                                          8 of
                                                             of15
                                                                23
Case
Case1:19-cv-09439-PKC
     1:19-cv-09439-PKC Document
                       Document247-7
                                160-9 Filed
                                      Filed07/01/20
                                            02/04/20 Page
                                                     Page17
                                                          9 of
                                                             of15
                                                                23
Case 1:19-cv-09439-PKC Document 247-7
                                160-9 Filed 07/01/20
                                            02/04/20 Page 18
                                                          10 of 23
                                                                15
Case 1:19-cv-09439-PKC Document 247-7
                                160-9 Filed 07/01/20
                                            02/04/20 Page 19
                                                          11 of 23
                                                                15
Case 1:19-cv-09439-PKC Document 247-7
                                160-9 Filed 07/01/20
                                            02/04/20 Page 20
                                                          12 of 23
                                                                15
Case 1:19-cv-09439-PKC Document 247-7
                                160-9 Filed 07/01/20
                                            02/04/20 Page 21
                                                          13 of 23
                                                                15
Case 1:19-cv-09439-PKC Document 247-7
                                160-9 Filed 07/01/20
                                            02/04/20 Page 22
                                                          14 of 23
                                                                15
Case 1:19-cv-09439-PKC Document 247-7
                                160-9 Filed 07/01/20
                                            02/04/20 Page 23
                                                          15 of 23
                                                                15
